          Case 1:16-cv-01959-DLF Document 56 Filed 10/23/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
 RYAN NOAH SHAPIRO,                                  )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                           )
                                                             Civil Action No. 16-1959 (DLF)
                                                     )
 DEPARTMENT OF JUSTICE,                              )
                                                     )
                Defendant.                           )
                                                     )
                                                     )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s Order of July 27, 2020, the parties have conferred and submit this

Joint Status Report to update the Court as to the status of this case. The Court previously denied

the parties’ cross-motions for summary judgment and ordered “that the Department of Justice

supplement the record with a Vaughn index, additional affidavits, or other materials that address

the deficiencies identified in this memorandum opinion.” (Slip op. at 5) [ECF No. 50]. Because

Defendant categorically withheld certain types of documents, there is a large volume of records

that must now be reviewed and a determination made for processing for the first time in order to

comply with the Court order.

       Since the last joint status report, Defendant continues to make significant progress in

scoping the universe of the documents. Defendant procured an independent contractor to digitize

all paper files at issue in this case. This process was recently completed, resulting in over 45,000

pages of potentially responsive records. The search for electronic records is still ongoing.

       The parties have conferred about this volume of records, which would take significant time

to process, and discussed several paths forward. Defendant has agreed to look into a specific

category of records for more immediate processing. The parties will continue to confer about the
                                                 1
          Case 1:16-cv-01959-DLF Document 56 Filed 10/23/20 Page 2 of 2




Defendant’s progress in identifying and processing records and any issues regarding exemptions

applied to endeavor to avoid potential future challenges. In light of the above, the parties would

therefore jointly propose filing a further joint status report to the Court on November 23, 2020.



Date: October 23, 2020                       Respectfully Submitted,

                                             _/s/ Jeffrey Light________

                                                 Jeffrey L. Light
                                                 D.C. Bar #485360
                                                 1712 Eye St., NW
                                                 Suite 915
                                                 Washington, DC 20006
                                                 (202)277-6213
                                                 Jeffrey@LawOfficeOfJeffreyLight.com

                                                 Counsel for Plaintiff

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney
                                             District of Columbia

                                             DANIEL F. VAN HORN,
                                             D.C. BAR # 924092
                                             Chief, Civil Division

                                      By:    /s/Kristin D. Brudy-Everett
                                             KRISTIN D. BRUDY-EVERETT
                                             Assistant United States Attorney
                                             Judiciary Center Building
                                             555 4th St., N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2536
                                             Kristin.Brudy-Everett@usdoj.gov

                                             Counsel for Defendant




                                                 2
